 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDOil,Chemical and Atomic WorkersInternationalUnion and itsLocal 7-507 and CapitalPackagingCompany. Case 13-CB-4828June 27, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn February 25, 1974, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and a supportingbrief, and the Respondent Local 7-507 filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to'a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed.DECISIONSTATEMENT OF THE CASEANNEF. SCHLEZINGER,AdministrativeLaw Judge: Upona charge and an amended charge filed,respectively, on May9 and 23, 1973, by CapitolPackagingCompany,referred toherein as the Charging Party or theCompany,the GeneralCounsel,by the ActingRegional Director for Region 13(Chicago, Illinois),issued a complaint on July 9 and anamendment to complainton July 19, 1973.The complaintalleges in substance that Oil,Chemicaland Atomic WorkersInternational Union anditsLocal 7-507, referred to hereinrespectively as the Respondent International and the Re-spondentLocal andjointlyas the Respondent Unions,' theexclusivecollective-bargainingrepresentativeoftheCompany'semployees,after reaching full agreement withthe Companyon the terms of a new collectivg-bargainingcontract,refused to execute the contract,and thereby en-1 In the complaint as amended, they are collectively called the RespondentUniongaged in conduct violative of Section 8(b)(3) and 8(d) of theAct. In their separate answers, duly filed,the RespondentUnions admit certain allegations of the complaint,but denythe allegations that they engaged in conduct violative of theAct.Pursuant to notice,a hearing was held before the Admin-istrative Law Judge at Chicago,Illinois, on August 28, 29,and 30,October 16 and 17, November 1 and 2,1973. Allparties appeared at the hearing and were afforded full op-portunity to be heard,to examine and cross-examine wit-nesses, and to introduce relevant evidence.2Subsequent tothe hearing,the General Counsel,the Charging Party, andthe Respondent Local filed briefs on or about January 7,1974, which have been duly considered.3Upon the entire record in this case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERCapitol Packaging Company is, and at all timesmaterialherein has been, a corporation duly organized under andexisting by virtue of the laws of the State of Illinois, with aplace of business located at Melrose Park, Illinois, where itis engaged in the manufacture of aerosol products. Duringthe past calendar year the Company, in the course andconduct of its business, sold and delivered goods valued atmore than $50,000 from its Illinois location directly to enter-prises located outside the State of Illinois. The complaintalleges, the Respondent Unions in their answers admit, andIfind that the Company is now, and at all times materialherein has been, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the Respondent Unions in theiranswers admit, and I find that Oil, Chemical and AtomicWorkers International Union and its Local?-507 are labor2 Sulley, one of the Company's attorneys, Schellentrager, an official of theCompany's parent corporation, and others who participated in the collective-bargaining negotiations on behalf of the Company furnished to the GeneralCounsel an unsigned consolidated statement, prepared under Sulley's super-vision, describing the negotiations in accord with their recollection, docu-ments, and notes This statement was referred to by the General Counsel atthe hearing in examining witnesses Neither Sulley nor Schellentrager hadfurnished pretrial affidavits The General Counsel, albeit reluctantly,permit-ted counsel for the Respondent Local, at the close of Sulley's lengthy directtestimony, to examine this statement thoroughly, but thereafter refused topermit further examination or use of the statement by opposing counsel TheGeneral Counsel also refused, at the request of counsel for the RespondentLocal, to place the statement in the file in order to make it available to theAdministrative Law Judge and the Board Counsel for the Respondent Localand for the Respondent International moved at the hearing to dismiss thecomplaint on the ground that cross-examination of the principalwitnessesfor the General Counsel and the Charging Party was restricted by the lackof pretrial affidavitsThe General Counsel respondedat the hearing that,while he is required to furnish affidavits to opposing counsel for use incross-examination, there is no requirement that he take affidavits of witnessesor furnish to counsel documents that are not affidavits The motion to dismissthe complaint on this ground, denied at the hearing and renewed in theRespondent Local's brief, is, in all the relevant circumstances, hereby deniedJA motion to correct transcript, filed by the Charging Party and unop-posed by the other parties, is hereby granted212 NLRB No. 6 OCAW, LOCAL 7-50799organizations within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that the Respondent Unions, as theexclusive 'collective-bargainingrepresentativeoftheCompany's employees, are represented in negotiations withthe Company by Hall, an International representative, andTaylor, president of the Respondent Local; that on March22, 1973, after collective-bargaining negotiations, Hall andTaylor reached full agreement with the Company on theterms of a new collective-bargaining contract, but, sincethat date, have refused to sign such contract; and that theRespondent Unions, by such conduct, bargained in badfaith with the Company and thereby engaged in unfair laborpractices within the meaning of Section 8(b)(3) and 8(d) ofthe Act.The Respondent Unions maintain that the RespondentInternational organized the employees of the Company andwas certified by the Board as their representative, but, since1963, has assigned this unit for representation purposes tothe Respondent Local, which represents a number of otheremployee units in the area; for collective-bargaining pur-poses, each Union is a participant in the negotiations, actingjointly, with Hall in the present case representing the Inter-national and Taylor representing the Local; each Union aswell as the Workmen's Committee 4 must concur in the finalagreement reached; each Union executes the written agree-ments with the Company, and the Local, in accord withlongstanding union policy, signing before the Internationaldoes; Hall cannot bind the Local nor Taylor the Interna-tional to a collective-bargaining contract, and, therefore,while the International is willing to execute the agreementhere in issue, it cannot compel the Local to do so; and theLocal did not reach full agreement with the Company onthe terms of a new contract and has refused to execute thecontract that was reduced to writing by the Company, andsubmitted for signature in April, because it did not corres-pond to the agreement which the Local believed it reachedwith the Company,The issues, therefore, are whether an agreement wasreached by the contracting parties, whether the contractwhich the Company reduced to writing is in accord withsuch agreement, and whether the refusal by the RespondentUnions to execute this contract is violative of the Act.B. The Bargaining RelationshipsThe Company is a wholly owned subsidiary of Alberto-Culver.Masury Columbia, another subsidiary with a con-siderably smaller complement of employees than the Com-The 19,72 contract provided that. "The employees covered under theterms of this contract shall elect members to represent them in negotiationswith the company management Those representatives shall be the groupherein referred to as the Workmen's Committee The members of the com-mittee meeting with management...shall be limited to three (3) membersat one time, except during contract negotiations, which will be attended bythe full membership of the Workmen's Committee consisting of four (4)members." The unsigned contract here in issue raised this last number to five.party, was negotiating a new agreement about the same timeas the Company. Some of the same company and unionrepresentativeswere involved in both negotiations. TheCompany was represented in negotiations principally bySulley, a member of the law firm representing the Company,who had previously advised the Company as general laborcounsel but did not begin to negotiate on its behalf untilFebruary 9, 1973, after the negotiations here in issue began;by Schellentrager, vice president of industrial relations ofAlberto-Culver; and also at times by Levinson and Kuklin-ski, personnel director and plant manager of the Company,respectively.The Respondent International was certified by the Boardas the representative of the Company's employees in June1963.5 The usual practice of the International, which wasreferred to by its counsel at the hearing as "a service organi-zation," is to turn over representation of employee units tonew or established locals. Accordingly, it designated, as therepresentative of the unit here involved, the RespondentLocal, which represents employees of a number of otheremployers in the area. International representatives are as-signed to certain areas in which they participate with localrepresentatives in collective-bargaining negotiations. Forsome time Prorok was the International representative as-signed to negotiations with the Company, but he became illafter the negotiations here in issue began, and Hall wasdesignated to fill in for Prorok.The Respondent Local was represented in negotiationswith the Company by Taylor, president of the Local, whonegotiates contracts with more than 30 employers in thearea, and by the Workmen's Committee. Rose Kirk, chair-man of the Committee, had participated in negotiating pre-vious contracts with the Company. Negotiations with theCompany were carried on by Hall and Taylor, each ofwhom at times served as spokesman in presenting the unionpositions, which were discussed in caucus with the Commit-tee .6The written contracts were executed by the Interna-tional, the Local, with the entire Committee. The 1-yearcontract dated April 5, 1972, was executed "FOR THEEMPLOYER" by Atlas, president, and Hoff, vice presidentof industrial relations; and "FOR THE UNION" by Gor-don, Kirk, Nichols, and Wright, Committee members; byTaylor, president, and Fenn, secretary-treasurer of the Lo-cal; and by Prorok, International representative.C. The1973 NegotiationsThe parties' last executed contract was for a 1-year periodeffective until January 31, 1973. Taylor on November 6,1972, sent notices to the Company and the Mediation Ser-vice of a desire to renegotiate the contract. Negotiationsbegan in December 19727 on the basis of a new 1-year5There are about 318 employees in the unit. New employees serve a 60-dayprobationary period. The number of probationary employeesvanes andthere is considerableturnover among them There were as many as 56 duringthe period of the 1973 negotiations but the average is about 40.6Hall testifiedthat, in the event of adisagreementon the Committee, thema7jorityview was presented,and that he had no vote on such matters.By letter dated December 4, 1972, Taylor requestedcertain data for theforthcomingcontractnegotiations,including"The straighttime weightedaverage hourly rate of the present wage schedule" and the "cents per hourContinued 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract, and were concerned only with noneconomic itemsuntil a session on February 20. Sulley was not present.Schellentrager,who was, suggested that the RespondentUnions present their wage proposal at that time. They re-quested an 8-percent-an-hour across-the-board increaseand a 1-year agreement, which the parties discussed. Schel-lentrager testified there was also a discussion of the weight-ed average hourly rate that was initiated by the RespondentUnions, and that the company and union representativesdiffered as to what this rate was, the Unions claiming it was$2.79, the Company,as in itsletter of February 9, that it was$2.77.At the next session on February 26, when both Sulley andSchellentrager were present, Schellentrager, as he testified,read from notes a proposal, for the first year of a 2-yearcontract, of a 5.5-percent across-the-board increase round-ed off to the nearest full cent for each wage grade andprogression, weekly indemnity from $50 to $55 a week, withcertain contract language changes; and, in the second year,16 cents an hour across the board, weekly indemnity from$55 to $60 a week, and a contract term of February 1, 1973,to February I, 1975. Sulley on cross-examination referred tothis proposal as including a 5.5-percent increase "Roundedoff to the nearest cent to each step in the progression, eachrate and grade, something like that." Asked to recall theexact words as best he could, Sulley testified:A. . . . the first year was 5-1/2 percentincreaserounded off to the nearest cent across the board to eachrate and grade or rate and progression grade, eitherone. I am not too sure. The second year: 16 cents flatacross the board.Q.Did he use the words "across the board" in bothproposals?A. I know he used it in the first one, but I believe heused the words "16 cents flat" in the second one. I amnot too sure about the "across the board." I have itdown in my notes, and he read it-across from thestatement. I would defer to both of these.At a later point Sulley said he was not certain the languageabout rounding off to the nearest cent for each step wasused.Taylor in his testimony agreed that the Company on Feb-ruary 26 proposed a 2-year contract with a percentage in-crease for each wage rate. After a caucus, Taylor rejectedthe Company's offer and asserted that the Unions did notwant a contract for more than 1 year. Schellentrager repeat-ed the Company's reasons for the 2-year proposal but theUnions were not persuaded. The parties agreed tomeet nextat the Federal Mediation offices.The first meeting with Mazza, a mediator, was held oncost for eachindividual fringe benefit" The data was furnished by theCompany in a letter dated February 9, 1973, whichstates,inner alia,that "Thestraighttime weighted average hourlyrate of the present wage scheduled is2 77," and liststhe cents-per-hour cost of vacation pay, holiday pay.jury dutypay, and funeral leave Theseletters wereplaced in evidence by the ChargingParty Schellentrager testified thathe was not sure of the meaning of someof thefigures in theCompany's replyMarch I. Mazza was informed of the negotiations to date.The issues now in dispute, according to Sulley, were raisedonly indirectly. Hall was absent or arrived very late, and inany event was not present when Taylor made a proposalwhich, according to testimony of Sulley and Schellentrager,was for a 1-year contract, and included a wage increase of20 cents art hour, an improved vacation plan, and anotherholiday. Taylor claimed that this proposal "costed out" to23.9 cents whereas the Company "costed out" this proposalat 24.5 cents. They also still disagreed on the weighted aver-age hourly rate in effect at the plant, Taylor again claimingitwas $2.79 whereas the Company again calculated it as$2.77. The parties never resolved this difference.Sulley testified, on cross-examination, that, during boththe morning and afternoon sessions of the all-day meetingon March 1, Taylor made reference to the "weighted aver-age hourly rate," and the parties discussed it. He testifiedfurther that:A... I didn't see the relationship at the 'time. I stilldon't.The way you calculate the cost of the fringesis usingthe weighted average hourly rate. Of course you use it.But you don't put it across the table. You use it in adozensituationsin the bargaining.. . .Q. The weighted average hourlyrate figure-A. 'Yes.Q. --would be relevant if one was trying to calculatea 5.5 percent wage increase across the board when youwanted thesameamount of money to be paid to eachemployee?A. Sure, it would.Q.Would the weighted average hourly rate be animportant figure to know if you weregoing to calculate5.5 percent on each individual salary for each individu-al employee?A. Not unless you are talking about figures, no.Afterseveral caucusesand restatements of position,as Sul-ley described the meeting, Taylor closed the discussion bystating theCompany's offer was completely unacceptable.The parties agreed to meetagainat the Federal Mediationoffice on March 3, a Saturday.Sulley testified that during the session on that date, whichwas attended by both Hall and Taylor, Hall asserted thatthe Unions were entitled to 6.2 percent under the Pay Boardregulations,and Taylor demanded, as he had previously, a24-cent increase,whereas Sulley stated during the discus-sion that the door was not closed on a I-year deal althoughhe preferred a 2-year contract, with a flat-centsraise in Iyear and a percentageraisein the other, in order to givemore to the skilled employees; that he waswillingto switchthe first- and second-yearincreases;and, finally, that, if theparties could not get any closer than they were then, theUnions might as well strike, and any strike would last atleast2 weeks. Hall responded that if there was a strike,Mazza would not callanother meetingfor 2 weeks. Aftercaucusing,Taylor declared that 24cents was the minimumthe Committee would recommend to the membership. Sul-ley refused to increase the company offer and said the Com- OCAW, LOCAL7-507101mittee had bought itself a strike.The union representativesindicated that they would present the Company's February26 offer to the membership but would not recommend itsapproval.No arrangement was made for another bargain-ing session.The various proposals were presented to a membershipmeeting on Sunday, March 4,including the company offerof a 5.5-percent increase.When questions were asked by themembers as to how this would operate, theywere told, byTaylor or Hall,that the company offer of 5.5 percent oneach wage rate would result in increases ranging from 11 to26 cents. Hall testified,regarding presentation of the unionproposal. "Well, the Union had taken a position throughoutthe negotiations that 5.5 percent would be on the weightedhourly average wage, and the 5.5 percent would be the samewage increase for all people,or in other words, it wouldamount to a cents across the board wage increase after ithad been computed."Taylor testified that he explained, inresponse to questions,that the Unions would take thestraight timehourlyrate,multiplyit by5.5 percent,and getabout 17 cents depending on the progression rates at thetime. The Committee recommended rejection of the compa-ny offer. It was rejected by a vote of more than 100 to 0. Astrike began Monday, March 5.At this time negotiations were proceeding for a MasuryColumbia contract.Sulley and Schellentrager, representingthat employer,and Hall andTaylor,representing the em-ployees, were meeting with Mediator Carr.Sulley testifiedthat at the Masury Columbia negotiations on March 8,1973,the union representatives proposed an increase of 20cents across the board,and the Company proposed 14 centsacross the board.Sulley also testified that during the Masu-ry Columbiameeting on March 12,attended by both Halland Taylor,he had a "side-bar" talk with Hall;' that heasked Hall's reaction to the idea of the Company giving nowage increase to employees during their 60-day probation-ary status;that he explained there was considerable turn-over among the probationary employees, not giving themany wage increase would leave more money for the otheremployees,and probationary employees were not unionmembers so did not vote on contract ratification;and that,when Hall commented that it sounded practical,he said hewould check it with his clients. Hall testified that he recalledhaving an off-the-record discussion with Sulley on March12 and,after being shown his pretrial affidavit to refresh hisrecollection,that Sulley made these remarks, and that hetold Sulleyy theidea would be considered. Sulley called Hallthe next day and said the clients had cleared it but he didnot have a figure yet. Hall suggested another meeting whichSulley arranged with Mazza for the next day. Hall testifiedthat he did not tell Taylor about this at the time but, afterSulley said it was cleared,discussed it with Taylor and theCommittee.A verylengthy meeting was held at the Federal Media-tion offices on March 16, a Friday, with all the negotiatorsof the company contract present. Sulley testified as to thismeeting that"The first time that the three issues surfacedwas when I read a three-year contract proposal to the8Hall described "side-bar" talks as "Off-the-record, privileged discus-sions."Union"; that this proposal provided that the current baserateswould become minimum probationary rates, theserates to be unaffected by his first-year wage offer but notto preclude the Company from hiring above those rates; forthe other employees, in the first year, raises of 16 cents forgrades 1-3, 17 cents for grades 4-6, and 18 cents for grades7-9, the 16 to 18 cents "per hour flat across the board"; a$5 increase in sickness and accident benefits; and a newholiday for each employee on his anniversary date providedhe met certain attendance requirements; in the second year,"5.5 percent increase across the board to each and all rates,plus $5.00 more in S and A"; and in the third year "17 centsflat across the board, plus four weeks vacation for 20 years."Sulley also testified that Taylor at one point proposed a latercontract expiration date but he rejected it; that Taylormaintained the Unions wanted a 1-year contract only; andthat he rejected this on the ground he needed at least 2 yearsto be able to give a percentage increase to the higher ratedemployees.Sulley also testified that at this meeting the Company forthe first time made a formal offer of a probationary rate thesame as the current pay rate, that he had previously dis-cussed this with Hall informally and had given Hall thereasons for it, but that he did not explain to the Committeeand had never previously told Taylor these reasons. He alsotestified that in a conversation with Hall alone he empha-sized the importance to the Company of a percentage in-crease in 1 year of the contract; that he thought it was onMarch 16 that he told Hall how strongly Lavin, an officialof the parent corporation, felt about a percentage increasebut it might have been before that date; and that he did nottellTaylor of the Lavin position. Sulley testified furtherthat, during a meeting between Mazza and the union repre-sentatives, he wrote out a 2-year offer; that this was the lastone he made to the Unions; that-I read all of this probably. I said, "This is as far as theCompany will go and it is on the table, if the committeeunanimously recommends: The items agreed upon plusthe following: A two-year agreement expiring on 1-3 1-1975. In the first year, establishment of a new minimumprobationary rate to cover employees during the first60 days of employment with a 17-cent-per-hour in-crease for all employees who have completed their pro-bationary period,which is the first 60 days ofemployment, retroactive to 2-1-73; an increase of$10.00 in S and A payments; four weeks vacation aftertwenty years; an additional holiday based on atten-dance. Second year, a 5.5 percent increase in all wagerates across the board including those for probationaryemployees and effective on 2-1-74. That was my offeras I read it."Sulley testified also that after he read this to Hall and Tay-lor, and after they met with the Committee, they reportedthat they would recommend this offer to the membership;and that he thought Taylor suggested he read the offer tothe Committee but this was not done.Schellentrager testified with regard to the March 16 meet-ing that there was a discussion again of the weighted aver-age hourly rate; that the parties still arrived at different 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDfigures, the Union$2.79 and the Company$2.77; that hisnotes indicated that"We were using a $2.79 in case thatargument ever did come to issue and we were faced with theUnion prevailing in the argument";and that he calculatedthe cost of various wage increases,including "5.5 percentacross the board increase on $2.79 AHR,"AHR meaningaverage hourly rate.Schellentrager also testified that theCompany met several times that day with Hall, Taylor, andMazza, but not with the Committee;and that, after Halland Taylor agreed to recommend the proposal to the mem-bership,the company negotiators shook hands with theCommittee members, and this was the first time that day thenegotiators saw the Committee.Levinson,who was at the March 16 negotiations,testifiedthat his notes showed the proposal read by Schellentragerwas for a 2-year agreement expiring January 31, 1975, andincluded provision in the first year for"the establishment ofa new probationary rate to cover employees during the first60 days of employment."Taylor testified that Sulley suggested during the March 16meeting that more money would be available if the begin-ning rates were frozen;that,when this was presented to theCommittee members, they asked if the freeze would applyto those then employed,that Sulley said it was only forpeople hired after agreement was reached;that the positionof the Unions was that there was no objection to this; andthat it was never discussed again.At a membership meeting on March 17,Taylor stated, ashe testified,that the 5.5-percent offer was based on theweighted averagehourlyrate and would come to 16 or 17cents. The membership voted to reject the company propos-al.The Company was so notified.On Monday,March 19, as Sulley testified,he telephonedHall and stated that he could not "bargain with the commit-tee that can't sell what we agreed upon to the membership. .. the only way I am going to start inching my offer up,if I ever do,you have simply got to get advance authoriza-tion to settle at the table.Otherwise we will be bled to deatha penny at a time."There was a Masury Columbia negotiating meeting onMonday, March 21. Sulley testified that when he told Medi-ator Carr at this meeting he had an idea that might settleboth the Company's and Masury Columbia problems, Carrsuggested a side-bar talk with Hall and Mediator Mazza.Schellentrager was also present.No one suggested includingTaylor. Sulleytestified that in this discussion he pointed outthat the Unions had a flat cents-per-hour proposal on thetable,and that there"was a very strange situation at Masurybecause most of the employees are in the higher grades"; hesuggested forMasury Columbia a 6-percent across-the-board increase each year of a 2-year contract,and for bothMasury Columbia and the Company an employee anniver-sary holiday in the second year without attendance require-ments, he and Mazza urged Hall to get advance authorityfrom the membership to settle the company contract issuesat the table;he said if Hall did so, he would renew his 2-yearoffer of the 16th with the new anniversary holiday; he didnot mention money with regard to the company contractbut for about 25 minutes Hall and Mazza"hammered" himfor more money in his first-year offer;he finally said ifeverything went right he might possibly come up with an-other penny and, when they continued to argue for 2 cents,said he would check with his clientand tryto get the 2 cents;after this side-bar meeting adjourned,Hall, as Carr suggest-ed, made the proposal,instead of Sulley, for aMasury Co-lumbia 2-yearcontract with a 6-percent increase each year,but with the anniversaryholidayin thefirst year;Sulley saidthe money terms were possible but the anniversaryholidayshould come in the second year;when it appeared that oneof the membersof the MasuryColumbia committee had ananniversary in January,and would have to wait 3 yearsunder Sulley's terms, it was agreed to make this provisioneffective the secondyearon a date that would enable thismember to geta holiday in 1974;and Sulley said he wouldgive his answer on March23, a Friday,but the answerwould depend on what happened with regard to the Compa-ny.On March 22,at a membership meeting at the picket-linetrailer,Taylorreported on the bargaining situation, and aSpanish interpreter translated into Spanish what Hall re-ported to him It was avery windy day and theassembledstrikers had considerabledifficultyhearing whatTaylor andHall were saying, so Fenn,who hada louder voice,substi-tuted as the speaker.Taylortestified that the speakers toldthe membershipthat the Unions wouldaccept,including 20cents an hour in place of the 17 cents,an anniversary holi-day without attendance restrictions,and a 5.5-percentacross-the-board increase the second year; and that, whenmembers asked questionsabout how much5.5 percentmeant, they were told that,depending on the amount of thefirst-year increase,itwould mean an increase of about 16or 17 cents the secondyear. The membershipfinally votedto give Halland Taylor authorityto conclude an agreementon terms they considered equitable.Hall and Taylor there-upon wentin Taylor's car to a location where there was atelephone.Hall, whohad Sulley's telephone number, madethe call After he reachedSulley,he held the telephone tiltedso that Taylorcould alsohear whatwas being said.Hall toldSulley, as the latter testified, that he had been given authori-ty to settle the contract issues; that he would agree to theCompany'sMarch 16 proposal with two changes, whichwere 2 cents more on the first-year wage package and aholiday "like at Masury";that Sulley said he could give ananniversaryholidaythe secondyear, andthat he could notgive 2 cents but could give one;that Hall first responded,"No way,"but, after talking to someone at the other end,came back on the line and said,"You gota deal";that theythen discussed getting the men back toworkas soon aspossible;and that he was not told and did not ask who, ifanyone,was with Hall.Hall testified thatSulley alsopointed out in this conversa-tion thatprobationaryemployees did not get the first-yearwage increase,and that 5.5 percent referred to an increaseon each employee'swage rate.Taylor testifiedthat he was able to hear this conversation;Hall askedfor 20cents but Sulley said only 18 cents wereavailable,theyreferred to other provisions including 5.5percent across the board the second year and an anniver-saryholiday like the one atMasury;Sulley repeated someof the terms statedby Hall; atthe close of the discussion henodded to Hall; and Hall thensaid Sulleyhad a dealHall andTaylor droveback to the strike trailer to report OCAW, LOCAL7-507103on the conversation with Sulley. Again the interpreter trans-lated into Spanish what Hall told him. Again the-membershad difficulty hearing Taylor and Hall, so Fenn reportedwhat he was told of the conversation. Hall testified that,when he said Sulley had "a deal," the terms included an18-cent raise the first year for all but the probationary em-ployees, 5.5 percent on each grade the second year, in-creased S and A, a second-year anniversary holiday, andother terms on which agreement was previously reached. Healso testified that the employees were not happy when toldwhat the agreement was; that they again asked questionsabout the amount of the second-year increase, and, hethought, were told it was somewhere between 16 and 18cents; that they were not told higher paid employees wouldget more; and that he recalled no discussion about proba-tionary employees getting no raise. Hall testified furtherthat he did not discuss with Taylor before the call to Sulleywhat 5.5 percent meant; that they had discussed it previous-ly in computing the cost of benefits and the weighted aver-age hourly rate; that Taylor said he understood 5.5 percentmeant on the weighted average hourly rate; and that he saidthat he understood it differently, that he thought it meantan increase in each rate, and that the Company had somaintained throughout the negotiations.Kirk testified that Fenn reported the terms as 17 cents thefirst year, 5.5 percent across the board the second year, anda new holiday to become effective January 1.The strikers began returning to work on Friday, and allwere back on Monday.D. The Written ContractSulley informed Schellentrager, who was to prepare thewritten contract, of his telephone conversation with Hall.Schellentrager testified that he provided for the first year ofthe written contract, as the probationary rate, the formerminimum base rates of the 1972 contract, and added 18cents to the other rates; that, for the second year, he figured5.5 percent by each rate times 1.055; and that he added thenew anniversary-holiday provision. He also testified that hedrafted the new contract on the basis of the former contract,of tentatively approved new language documents, and of hisand Sulley's negotiating notes on the economics of the newagreement, including the three areas now in dispute. Thesenotes were never shown to the other negotiators to checkagainst their own notes. The economic provisions were pre-sented in writing for the first time in the contract preparedby Schellentrager.Sometime in April, Levinson brought to Kirk at her work-place several copies of the written contract prepared ,bySchellentrager, and she gave a copy to each member of theWorkmen's Committee. She testified that, as soon as sheand the Committee members went over the contract, shefound it was not in accord with her understanding of whathad been agreed upon in that it provided for an anniversaryholiday after January 31 and they had agreed to January 1,and "the wages in the 2nd year was [sic] not like we thoughtwe agreed to, they were broken up in pay raise." She tele-phoned Taylor and asked him to check the contract. Theywent over the contract at her home and concluded that thewritten contract vaned from their understanding of theagreement in two respects. Taylor called Schellentrager andreported this to him.Kathy Miller, the Company's payroll clerk, testified thatthe personnel office had certain wage information "gang-punched" by Alberto-Culver, and she was told by Levinson,personnel director, probably in late March, to add 18 centsto the timecards based on the Alberto-Culver list, whichshowed 18 cents for everyone; everyone who got the 18cents got retroactive pay; some checks issued to regularemployees had to be changed because of errors in makingthe wage adjustments to include the 18-cent raise, whichwas put into effect the week of April 7; she added 18 centsfor all employees, including probationary employees, exceptthose hired after the strike; checks issued to some proba-tionary employees had to be changed when Levinson toldher these employees were not entitled to the 18-cent raise;the amount of the raise was deducted from the pay of theprobationary employees; and this affected about 10 individ-uals, but she did not know if all the probationary employeeswere affected. Miller also testified that she had never beforeseena printout like the one provided by Alberto-Culver,and that there was never before an increase like this one.Kirk testified that during the negotiations, on a date sheshe could not recall except that the negotiations had beengoing on for some time, Taylor raised the question whetherthe approximately 18 probationary employees then workingwould be included in the proposed wage increase, and Sul-ley responded, after a brief discussion, that there was "noproblem." She also testified that she was informed, after thestrike ended, that some probationary employees were givenpaychecks in amounts that included a wage increase, thatthese checks were taken back by the Company and newchecks in a lower amount issued, and that with some em-ployees this occurred on 2 or 3 consecutive paydays. Theseemployees complained to the Committee, and she and otherCommittee members took this matter up with theforemenand with the personnel officers, but they were given noexplanation. Kirk reported this to Taylor, and they conclud-ed that the written contract varied from their understandingin a third respect in that it did not give any increase to theprobationary employees who had been employed at thetime of the strike. Taylor called Schellentrager and reportedthere were then three items in issue.Schellentrager testified that Taylor called and said thecontract did not reflect the agreement reached in that itomitted the 18-cent increase in the first year to probationaryemployees employed during the strike, and that he couldnot recall Taylor mentioning other disagreements. Sulleytestified that Schellentrager, on or about April 18, told himthat "the Union, Mr. Taylor particularly, was now claimingthat the agreement which we submitted was not the onewhich we agreed to." He also testified that he did not knowthe areas of disagreement except, second hand, the issue asto probationary employees.Schellentrager testified that Levinson asked questionsabout the application of the probationary rate provisions ofthe written contract, that Hall telephoned him on May 6and questioned these provisions, that such questions hadbeen previously raised in a telephone call from Taylor onApril 17, and that he answered these questionsin a letterdated May 7 that he sent to Taylor, with copies to Hall and 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDSulley. This letter, placed in evidence by the Charging Party,states:I understand thereis a question relating tothe "Mini-mum Probationary Rate" column in the agreementsent to you for proofingand signing.I can understand your concern and trust that this ex-planation will eliminate the question.1.The "Minimum Probationary Rate" applies onlyto persons in their first 60 days of employment withthe Company2.A "Minimum ProbationaryRate" shows for eachjob grade becauseit isconceivable that we may hirefrom the outside into any of thenine(9) grades. Insuch cases we retain the right to use the "MinimumProbationary Rate" for the first 60 days of employ-ment with the Company.3. In any cases where employees are promoted orchanged in job grade after completing 60 days ofemployment with the Company, the "Minimum Pro-bationary Rate" will not apply or be used.Attached are copies of revised pages 17 and 18 withsome wording change [sic] that should make the ideamore clear. Please use these to replace the presentpages 17 and 18.The revised pages 17 and 18 are appended to the letter.Schellentrager also testified that he made changes in thewritten contract he had prepared in accord with the letterhe sentto Taylor.Schellentrager sent another letter dated May 7 to Taylor,with copies to Hall and Sulley, stating that, "During negoti-ations in March of 1973, the parties agreed to these proce-dures in scheduling overtime," and setting forth theprocedures in five numbered paragraphs. Schellentrager tes-tified that this was a letter "relating to a side agreementpertaining to the scheduling of overtime," that this was asubject of considerable discussion during the negotiations,and that he did not know whether or not there was anovertime provision in the contract submitted to the Re-spondent Unions for signature.Sulley arranged for a meeting in Mazza's office that washeld on May 8 with all the negotiators present. Taylor statedthe three areas of disagreement which, as Sulley testified,were (1) probationary employees employed at the time ofthe strike were to get a first-year increase, whereas the Com-panymaintainedthatnoneof the probationary employeeswere to receive a wage increase in the first year, (2) theeffective date of the employee anniversary holiday shouldhave been January 1, 1974, whereas the Company main-tained that it was to be effective at the beginning of thecontract's second year, February 1, 1974, and (3) theCompany's proposed 5.5-percent across-the-board increasein the second year should have been based on taking theweighted average hourly rate of all the employees and ap-plying the resulting flat-cents-an-hour figure equally to allemployees, whereas the Company maintained that it meantsuch employee would receive a 5.5-percent increase basedon his grade and rate of progression.9 Sulley also testifiedThe written contract in issue, like prior contracts between the parties,that Taylor stated that, if the proposal had been as present-ed in writing by the Company, the membership would nothave ratified it. He testified further that Schellentrager ar-gued that the written contract correctly reflected the discus-sion andagreementof the parties in the three respects inissue;that Schellentrager explained that the basis of thewage proposal was to give a larger increase to the regularemployees by not including probationary employees in thewage increase; that this explanation was previously given toHall but never before given to Taylor, who was concernedon May 8 about the rate for probationary employees whowere employed at the time of the strike; and that Schellen-trager also pointed out that the Company, on the basis ofhaving concluded an agreement, made the retroactive pay-ments as fast as possible, counted the strike time as part ofthe probationary period, and put other changes into effect.The probationary rates in the 1972 contract, however, con-tinued in effect. Sulley testified further about the May 8meeting asfollows.I reminded them-and Tony Hall was there-I re-minded them on the probationary exclusion that thiswas the whole approach, because here we would savesome money we would ordinarily give the probationaryemployees, and it would be a political solution for thembecause the Union security and the probationary peri-od were the exactsameperiod and the strategy behinditwas the probationers not being Union members yetwould not vote, not being Union members yet. Theywouldn't get to vote on the package.Mr. Taylor interrupted me at that time saying, "Youare not going to tell us how to vote." And I remindedhim fairly quickly that he had not voiced that objectionwhen I made the same proposal at Masury Columbia,and that it was-among other things, I said, it was verycommon for a professional and an experienced bar-gainerto frame an offer with a very good under-standing as to what the practicality of that offer wouldbe in the Union membership.And then I switched to the phone call and I remindedhim that I had not had the phone call with h:m but Ihad talked to Tony Hall. And I told-I turned to Tonyat the bargaining table on May 8 and I said, "Tony, Ihad the conversation with you. You have always beenhonest with me. You tell me what was said and whatev-er you say goes."And Tony Hall started to recite the conversation. Hesaid, "I said I wanted a holiday like the Masury Colum-bia." ][ have to say at that time I cut Tony off becausewe had agreed in a caucus that if we could make aconcession some place to get this whole thing, fine, wewould do it in the area of the holiday. We also agreedifwe gave it to Mr. Hall, maybe he couldassume somemakes no reference to the amount or basis of a wage increase,but lists therates for the various categories, grades,and progression steps under theheading "Wage Schedule forPlant Employees Under Argo Local No 7-507Wage Plan (HourlyRare) "The same practice was followed in the Masurycontracts OCAW,,LOCAL 7-507105leadership over the congregation and we could get therest of the matters under settlement. So I cut Tony offon that. "If you say so on that, Tony, that is goodenough for me. But if you remember that, you have alsogot to remember about the probationary employeesand how our strategy went. It was a 60-day Unionsecurity and a 60-day probationary period, and thewhole idea of coming up with more money was basedon not giving these probationers an increase."He didn't reply, but he nodded his head affirma-tively. "If you remember that you have got to remem-ber all the other times I have told you why we need thatpercentage increase, why it is important to us."Tony said, "I remember your telling me how Mrs.Lavm"-Secretary-TreasurerofAlberto-Culver-"how strongly she felt about that." Tony went on andsaid, "I don't think we should be talking about credibil-ity,"which I had injected earlier with regard to Mr.Taylor's presentation. At this point Mr. Hall said, "Idon't think we should be talking about credibility. Weshould be talking about misunderstanding."I said, "No, too many things have happened to makea misunderstanding possible,We are talking aboutcredibility." I went on for some time and suggestedperhaps the only solution was to file some charges withthe Labor Board.At this point Mr. Taylor invited me to file whateverI pleased and I did. The meeting then adjourned.According to Sulley, all the issues raised on May 8 firstsurfaced at a bargaining session on February 26, whenagreement was reached on a number of other matters, andwhen, in response to the Union's demand made on Febru-ary 20 for an 8-percent increase, Schellentrager read fromnotes a counteroffer which included a 5.5-percent across-the-board increase for each rate the first year, 16 cents foreach employee the second year, with the explanation thatthe Company wanted a 2-year contract so that it could in1year give a percentage increase which would provide pro-portionately more for the higher rated employees, and in theother give a flat amount in order to please the lower ratedemployees who, constituting a majority of the plant person-nel, could effectively vote to reject a proposed contract.Sulley admitted that this proposal was rejected by Taylor,who at the time was arguing for a 1-year contract, butmaintains that it was reoffered on March 16 and formed thebasis of the discussions that culminated in an agreement.Hall's recollection of the negotiations seemed vague as toproposals made and particularly as to the dates when theywere made. When asked about Sulley's remarks regardingpercentage and flat-cents-per-hour increases, Hall replied:"As I best recall, the Company was, to best phrase it, ada-mantly opposed to a cent-across-the-board wage increase atany time. But finally succumbed to it, yes." When asked ifthe Company said it wanted a percentage increase to givemore to the higher rated employees, Hall replied, "At onetime or another they might have, yes. Yes, I think they mighthave." Asked if the Company needed that to keep the higherrated people happy, he replied that he did not "recall thatthat language was used, but I would imagine inferentially itcould be that, yes," and that words to that effect were used.He could not recall Sulley saying that, with a 2-year con-tract, the Company could give a percentage increase.Taylor maintained that the percentage wage proposalagreed to by the union representatives was to be based onthe weighted average hourly rate with an equal amount forevery employee. He agreed in his testimony that the Compa-ny on February 26 proposed a 2-year contract with a per-centage increase applicable to each wage step, but testifiedalso that this percentage proposal was made only on Febru-ary 26, that on and after March 3 the proposals were to givea 5.5-percent across-the-board increase and that he under-stood this to mean everyone was given the same increasebased on 5.5 times the average rate. Taylor testified furtherthat, after the wage-puce freeze was imposed, it became acommon practice to provide for a percentage increaseacross the board, which was at times weighted by includingthe average cost of benefits with the straight time averagehourly rate. He also maintained that he has negotiated andexecuted contracts with employers, including the Company,that provided percentage increases for each classification,and that he has also negotiated percentage increases basedon the weighted straight time average hourly rate with anumber of named companies.Kirk admitted in her testimony that Sulley had indicatedat some negotiating meetings that the Company, and partic-ularly Lavin, wanted to give a greater increase to the moreskilled and higher paid employees, and that she could notrecall that the company representatives ever expressly stat-ed that this proposal was withdrawn. She also admitted thather notes showed the Company at certain negotiating ses-sions proposed an 18-cent across-the-board increase and a5.5-percent increase for each grade and step, but she testi-fied that this proposal was rejected by the membership eachtime it was made. She also testified that the position she andthe other union representatives took throughout the negoti-ations was that they were seeking a wage increase in thesame amount for all employees; that Taylor stated duringthe negotiations that 5.5 percent across the board meant thesame increase for every employee whatever his classifica-tion; that they took the position with the company represen-tatives that "A.T.B., that's across the board, we told themthat it meant for everybody. The same amount for ev-erybody"; but, she admitted, she could not recall that Sulleyever expressly agreed that this was the meaning of "across-the-board."As to the proposal to withhold the increase from proba-tionary employees, Taylor testified that it was discussed onMarch 16 and only on that date, that Sulley stated that thiswithholding applied only to people hired after agreementwas reached, that the Unions agreed to it on this basis, andthat he was never told by Hall or Massa that such withhold-ing from all probationary employees was the Company'sintent, nor informed at any time during the negotiationsabout Sulley's sidebar discussion of this matter with Hall.Kirk testified in this regard that Taylor raised the questionat one of the negotiating sessions whether the probationaryemployees then working would be included in the wageincrease, and Sulley responded, after a brief discussion, thatthere was "no problem."Sulley, recalled by the Charging Party as a rebuttal wit- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDness, testified that neither Taylor nor any other union repre-sentative raised a question on March 16 about the exclusionfrom the first-year wage increase of probationary employeesthen employed as well as those newly hired; that he was notauthorized by the Company to include the currently em-ployed probationary employees in the first-year wage pro-posal; and that he had calculated the cost of the wageincrease on about 15 different bases, but not on the basis ofa raise for the probationary employees employed before thestrike.The Masury agreement, reduced to writing by Schellen-trager, provided for a 6-percent increase in each rate eachyear. It was signed by Hall and Taylor, and no question asto the effect of any of its provisions has been raised by Hallor Taylor.Concluding FindingsIam convinced, from my observation of the witnessesand on the basis of the record as a whole, that each of thewitnessesherein testified candidly and truthfully. The Gen-eral Counsel and the Charging Party in their briefs attackedthe credibility of Taylor, but he impressed mews an honestand forthright witness, and I credit his testimony. As shownby the evidence summarized above, there were variances inthe testimony as to what occurred, not only among thewitnesses for the different parties but also at times in theversions of the witnesses for the same party. It appeared tome, however, that these variances resulted from honest dif-ferences in recollection, long after the events, as to what wassaid by the participants in a number of meetings, somelasting many hours, over a period from December 1972 toMay 1973. Each of the participants in the negotiations herein issuetook some notes of the bargaining discussions.These notes do not establish, however, what occurred, northat some individuals were testifying more credibly thanothers. The notes, referred to by various witnesses at thehearing, were generally cryptic and incomplete, did not pur-port to be minutes of meetings, and were at no time shownby one party to another to check their accuracy.10I likewise am convinced that the parties bargained ingood faith, that they thought an agreement had been con-cluded but differed in what they understood the terms of theagreement to be, and that their differences were, as Hall toldSulley at the May 8 conference, more a matter of misunder-standing than of credibility. These differences in under-standing are nevertheless significant as they pertain toprovisions regarding wage rates, one of the most importantelements in a collective-bargaining agreement 11 What theparties in fact agreed to in this matter, however, cannot, inmy opinion, be determined from the record. The testimonyas to the proposals and discussions was in a number ofinstances vague and uncertain. And, while the notes takenby various individuals give some indication of what was saidby some representatives at some meetings, they do not es-tablish the terms of critical provisions as to which the partiespurportedly reached agreement. Nor are there in evidencewritten proposals which might be found to indicate theparticular terms and conditions on which the partiesreached agreement. None of the economic proposals weresubmitted in writing. Some company proposals were readby Sulley or Schellentrager from notes, but these proposalswere not presented to the other parties in writing, and thenotes on which the proposals were based were not shown tothe other participants. r,In addition, the participants in the instant negotiationsused a number of technical terms which were never reducedto writing in a proposal or in a written contract, were neverdefined by the parties, and their meaning or applicability tothe present bargaining relationship was never discussed. Forexample, the term "across-the-board" was used frequentlyby negotiators on both sides of the table. Sulley testified thathe used it in accordance with the "dictionary explanationwhich is `without exception to the group named."' TheCharging Party's brief sets forth a definition from RobertsDictionary of Industrial Relations, BNA, of the phrase"Across-the-Board Increase."13 One of the definitions inWebster's Unabridged Third New International Dictionaryis "embracing all classes or categories without exception."Taylor, who has negotiated contracts with many employersas well as with the Company, and Kirk, who has partici-pated in the negotiation of previous contracts with the Com-pany, maintain that the phrase "across-the-board" was usedand understood in these negotiations to mean a wage in-crease in an amount equal to all employees. There was nodiscussion in the course of the negotiations of what wasmeant or understood by this term. Previous contracts be-tween the parties set forth wage schedules in flat cents fig-ures, do not indicate the amount or basis of wage increases,and contain no reference to "across-the-board." And thephrase was not used in written proposals or any other writ-ing available to all the negotiators, which might have givenrise to a discussion of its meaning as it was being used bythe parties. 1412CfOperating Engineers Local Union No 3, AFL-CIO (California Asso-ciationof Employers),123NLRB,922, in whichthe respondentindicatedacceptance of contract terms thathad been reducedtowriting and thensought torepudiateits acceptance,Lytron, Incorporated,207 NLRB No 88,inwhich not only the proposal in question, but also its acceptance by theotherparty, had been reducedto writing13This definition is set forth as followsA wage adjustment given at one time to all or a significant group ofthe workeis in a plant, company, or industry The increase may beapplied as a percentage or expressed as a fixed cents-per-hourWhere a uniform percentage is given, higher rated employees willreceive a greater absolute adjustment, thus a 10% across-the-board in-crease will give the employee with a $1 rate, 10 cents per hour, while theemployee who receives $2 an hour will receive a 20-cent adjustmentGenerally speaking a fixed cents-per-hour adjustment favors the low-er-skilled employee whereas the percentage adjustment favors the morehighly skilled workersDuring the Second World War "tapered" adjustments were made sothe "internal wage structure" would not be seriously disturbed Thoughthe adjustment was general the cents-per-hour figure differed fromgroup to group, thus one group might receive 15 cents, another 12, athird 9. etc10 SeeJohn Zink Company,196 NLRB 942, 946" SeeOak Cliff-Golman BakingCompany,207NLRB No 138, in whichthe Board referred to"wage rates" as "perhaps the most important elementof the many in the employment relationship which Congress remitted to themandatory process of collective bargaining under the Act," and to theBoard's "obligation to protect the statutory process of collective bargaining"with regard to "the establishment and maintenance of a viable agreement onwages "I14CfLytron,Incorporated,supra,which finds that the parties were familiar OCAW, LOCAL7-507107There was also frequent reference during the negotiationsto such phrases, as "straight time average hourly 'wage,"sometimes with "the addition of the word "weighted," whichTaylor testified meant the average cost of benefits added tothe average rate of pay. Taylor in his letter of December 4,1972, to Schellentrager, requested data, "needed for purpos-es of administering the current Labor Agreement and forpreparations for the forthcoming negotiations for a newContract," about the "straighttimeweighted average hourlyrate of the present wage schedule," and this information wasfurnished by the Company on February 9, 1973. There wereadmittedly references at different negotiating sessions to thestraight-time average hourly wage. It was Taylor's view thatthese phrases had reference to an understanding that allemployees would get a wage increase in the same amount.While he conceded that the companynegotiatorshad pro-posed at times a percentage increase based on grade andrate of pay, and had explained the importance they attachedto giving proportionately more money to the higher paidskilled employees, he pointed out that these proposals hadbeen submitted to and rejected by the membership, andrejected accordingly by the negotiators for the RespondentUnions. Taylor also asserted that it was not made clear tohim during the negotiations that this was the basis of the5.5-percent increase proposal, and that, on the contrary, heunderstood this was no longer the basis in view of the rejec-tion of such proposals. Kirk testified to the same under-standing.There were in this case many different proposals ad-vanced during the lengthy negotiations, at different timesfor contracts of 1, 2, or 3 years' duration, with at times wageincreases of different amounts and computed on differentbases proposed for each year of a multiyear contract, andall this without the benefit of having any of the proposalsor tentative agreements submitted in wasting for study bythe parties. There were negotiations with a mediator, andthere were, during the Masury Columbia negotiations, side-bar conferences at which Sulley and Hall discussed provi-sions of the company contract, and admittedly did not ap-prise Taylor of some of the proposals made or of the reasonsgiven therefor at these side-bar talks. There was the furthercomplication of the way proposals were presented to themembership during the strike, when the union negotiatorswere required by the Company to obtain advance authorityto conclude an agreement without resubmitting it for ratifi-cation. The various proposals were reported to the groupassembled at the picket line by Fenn and a Spanish transla-tor, based on what they were told by Hall and Taylor, whosevoices could not be heard because of a strong wind. It wasin these circumstances that the membership authorized Halland Taylor to settle the strike and conclude an agreementon an equitable basis. The confusion in this situation wascompounded in the Hall-Sulley telephone conversation,when apparent agreement was reached on the basis of suchphrases as "a holiday like at Masury" and "other provisionsalready agreed to." Moreover, Taylor was present with Hallduring this conversation, but no member of the Workmen'swith a particular meaning of the word"option" as it had been used in theold contract and in the written drafts of a new contractCommittee was present,15 and Sulley admitted he did notknow who, if anyone, was with Hall during the telephonecall.It isundisputed that, after the telephone discussion, Tay-lor nodded his agreement to Hall; Hall then told Sulley hehad "a deal"; Hall and Taylor had been authorized by themembership to conclude an agreement that they deemedreasonable without again submitting it for ratification; Hall,representing the certified Respondent International, was ofthe opinion that a complete agreement had been reached;and the Company, also of this opinion, not only prepareda written contract but also put some of the contract termsinto effect. It is also cleat that, whatever the problems atten-dant on the method of negotiation that was followed in thepresent situation, the same negotiating personnel using thesamemethod have successfully concluded, executed, andeffectuated other written contracts.Thereis anestablished pattern of bargaining among theparties, however, for the Respondent International and theRespondent Local to participate jointly in negotiating andexecuting contracts with the Company. I find, in view of thepattern of bargaining in this case, that it was essential thatany final agreement with the Company as to contract termsbe reached by both Respondent Unions. It is true that themembership of the Respondent Local authorized Hall andTaylor to conclude an agreement, that Hall reached agree-mentwith Sulley, and that Taylor indicated his assent to theterms agreed to by Hall and Sulley. It is evident from thetotality of the evidence, however, and I find, that Taylor'sunderstanding of the terms agreed to differed in certainessentialrespects from that of Hall and Sulley. And Kirk,chairman of the Workmen's Committee, had the same un-derstanding as Taylor of the terms in question.It isheld to be "well settled that the Board may properlyevaluate contractual provisions against the background ofbargaining negotiations in determining contractual in-tent." 16 And inButchers' Union Local 120, AmalgamatedMeat Cutters & Butcher Workmen of North America, AFL-CIO,154 NLRB 16, 26, the following basic principles wereset forth:Conventional contract law, however, does providecertain decisional principles, pursuant to which deter-minationsmay be made as to whenmistakesdue tomisunderstandings with respect to the meaning ofwords or other acts willmake a presumptiveagreementvoid;that is, when the ordinary rules which govern theformation of contracts will be rendered inapplicable bymistake.What circumstances, first, reveal the presence of mis-take caused by some misunderstanding with respect tothe meaning ofparticular manifestationsgiven to con-firm the formationof an agreement? See Restatement,Contracts § 501 (1932), in this connection:Misunderstanding exists where the words or otheracts of the parties indicate assent, but one or both ofthe parties in fact intend something different fromwhat the words or acts express.15 SeeMerico,Inc,207 NLRB No 2216 International Union of Operating Engineers, Local Union No. 12 (Tn-County Association),168 NLRB 173 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen such misunderstandings are due tothe fault ofone party,and theother partyunderstands the trans-action according to thenatural meaningof the words orother acts,both parties are bound by that natural mean-ing.When,however,misunderstandings may be tracedto ambiguityfor whichneither partyis to blame, or forwhichboth partiesareequallyto blame,and the partiesdiffer in their understanding,their seeming agreementwill create no contract.It is also well-established law, as the Board and the courtshave held in numerous cases, that,when an oral agreementis reached as to the terms of a collective-bargaining con-tract,each partyis obligated,at the request of the other, toexecute that contract when reduced to writing,and failureor refusal to do so constitutes an unfair labor practice."And thereis evidence herein that an oral agreement wasreached.Nevertheless,in all the relevant circumstances of thiscase, I am convinced,and find,that there was no "meetingof the minds" as to some of the essential terms of the agree-ment, that this "maybe tracedto ambiguityfor which nei-therpartyis to blame," and that, in view of the differencesin the understanding of the parties, "their seeming agree-ment"has not created a contract.The Boardhas held that. . it mustbe shown bythe General Counsel notonly thatan agreement was reached,but that the document which theRespondent refused to execute accurately reflected thatcontract,"and, further, that "the Company's institution ofchanges in wages, etc. . . .serves only as evidence of theCompany'sunderstanding of the terms agreed upon,not theaccuracyof its understanding."18I find,in the particularcircumstances of this case,that the General Counsel hasit See H J Heinz Company v N L R B,311 U S 514. 523 (1941)isInternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers,AFL-CIO, Local 61(GrovetonPapers Company),144 NLRB 939failed to establish, by a preponderance of the evidence, thata full agreement was reached, that it was accurately reflect-ed in the document prepared by the Charging Party, andthat the refusal of the Respondent Unions to execute thatdocument was violative of Section 8(b)(3) and 8(d) of theAct. Accordingly, I shall recommend that the complaint bedismissed in its entirety.19Upon the basis of the foregoing findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Capitol Packaging Company is an employer within themeaning of Section 2(2) of the Act, and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion and its Local 7-507 are labor organizations withinthe meaning of Section 2(5) of the Act.3.The General Counsel has failed to establish by a pre-ponderance of the evidence that the Respondent Unionsreached a full agreement with the Company which theyunlawfully refused to execute when reduced to writing, inviolation of Section 8(b)(3) and 8(d), as alleged in the com-plaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER 20It is ordered that the complaint herein be,and it herebyis,dismissed19 International Brotherhoodof Pulp,etc, Local 61,supra, Eltra Corporation.Prestohte Division,205 NLRB No 17020 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes